DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 27, 2021 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7, 11, 13, 17, 18, 22, and 24-29 are rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. 
While being enabling for a tray comprising a carbon material made by impregnating a carbon/carbon (i.e. "C/C") composite based on an already-impregnated/carbonized PAN-based carbon fiber material with a phenolic resin having a specific gravity of 1.16 followed by burning that demonstrates the recited properties (i.e. the products of Examples 1 and 2), the specification does not reasonably provide enablement for any carbon material formed from a C/C composite that has been claims 7 and 25.  
Any analysis of whether a particular claim is supported by the disclosure in an application requires a determination of whether that disclosure, when filed, contained sufficient information regarding the subject matter of the claims as to enable one skilled in the pertinent art to make and use the claimed invention. Case law holds that applicant’s specification must be “commensurately enabling [regarding the scope of the claims]” Ex Parte Kung, 17 USPQ2d 1545, 1547 (Bd. Pat. App. Inter. 1990), otherwise undue experimentation would be involved in determining how to practice and use applicant’s invention. The test for undue experimentation as to whether or not all possible products within the scope of claims 7 and 25 can be made as claimed and whether claims 7 and 25 meets the test is stated in Ex parte Forman, 230 USPQ 546, 547 (Bd. Pat. App. Inter. 1986) and In re Wands, 8 USPQ2d 1400, 1404 (Fed.Cir. 1988). Upon applying this test to claims 7 and 25, it is believed that undue experimentation would be required because:
(a) The breadth of claims 7 and 25 are excessive because they do not limit the type of phenolic resin that is used to impregnate the C/C composite prior to burning.  As demonstrated with Comparative Example 2 and shown in Table 1, a tray comprising a C/C composite material that has been impregnated with a phenolic resin having a specific gravity of 1.03 fails to meet the claimed requirements regarding the amount of infiltrating oil that remains in the tray. Therefore, the instant specification clearly demonstrates that the breadth of claims 7 and 25, which allow for any phenolic resin to be used, is excessive because it demonstrates that while one type of phenolic resin, i.e. J. Am. Coll. Toxicol. 1988, vol. 7, no. 2, p. 201-220), "phenolic resin" is a broad term that can be further divided into at least seven different sub-classes of resins (p. 202).  The Declaration by Mr. Bito, filed September 27, 2021, further states that there are many different types of structurally-similar, specialty phenolic resins (p. 4).  Based on Applicant's demonstration that a phenolic resin of one specific gravity was useful for making the claimed invention while another was not, it is unclear what range of specific gravities for each of the seven phenolic resin types disclosed by Johnston or for the many types to which Applicant has referred would need to be tested to determine the correct composition.  Therefore, excessive experimentation would be necessary to make products meeting the broad scope of the claims. 
(b) The level of predictability in the art is inadequate for making the product of claims 7 and 25 without specifying a type of phenolic resin.  As discussed above, the instant specification demonstrates that it is not possible to simply select a phenolic resin for making the claimed product, but that one must also select a particular specific gravity, i.e. a phenolic resin with a specific gravity of 1.16 rather than a phenolic resin with a specific gravity of 1.03.  Additionally, there is well-known unpredictability in the field of chemistry and, where such results are unpredictable, as has been clearly demonstrated by Applicant's disclosure, the disclosure of a single species does not provide adequate basis to support generic claims.  See MPEP 2164.03. Therefore, excessive experimentation is required to make the claimed product because, as any given type phenolic resin of any given specific gravity can be used to make the claimed invention.  
(c) The amount of direction provided by the inventor is inadequate.  While the claims are now limited to any type of phenolic resin for making the claimed invention, the instant specification only discloses and exemplifies one specific type of phenolic resin with a specific gravity of 1.16, which can be used to make a tray that meets the claims.  The specification also demonstrates with Comparative Example 2 that not all phenolic resins can be used to make the claimed tray.  Although the only stated difference in the Example 1 and Comparative Example 2 is the specific gravity of the phenolic resin, the specification provides no discussion of what range of specific gravities or other aspects (e.g. molecular structure of the polymer) of the resin are necessary to make a tray that meets the claims. As evidenced by Johnston, the types and quantities of products produced from the thermal decomposition of phenolic resin depend on numerous different factors, such as the components used to produce the resin, the degree of cross linking, the conditions of resin curing, and the conditions of heating (Abstract; p. 209).  Johnston also demonstrates that "phenolic resin" is a broad term, revealing that the term itself can be further divided into at least seven different sub-classes of resins (p. 202). The Declaration by Mr. Bito, filed September 27, 2021, further states that there are many different types of structurally-similar, specialty phenolic resins (p. 4).  Therefore, although the claims are directed to a thermal decomposition product of phenolic resin, essentially no information is provided for how to make that product, let alone the "numerous factors" that must be explored for 
(d) There are inadequate working examples showing how to make products commensurate in scope with the claims.  As discussed above, only one example of a phenolic resin of only one specific gravity has been demonstrated to be useful in making the claimed invention and the specification clearly demonstrates that at least some other phenolic resin cannot be used to make the claimed product.  At very least, a showing of multiple types of phenolic resins or phenolic resins with a range of specific gravies would allow an artisan to discern classes of compositions and/or ranges of specific gravities that might be appropriate, but such a showing has not been made.  As such, inadequate working examples have been provided for one of ordinary skill in the art to determine how to select a phenolic resin, other than the one specific example, that can be successfully used to make the claimed invention.  
(e) The quantity of experimentation needed to make the claimed invention is excessive. As discussed above, the instant disclosure demonstrates that it is impossible to assume any phenolic resin can be used for making the claimed product but fails to explain what properties or composition of a phenolic resin would be necessary to make a product meeting the claims.  Johnston further teaches that there are many different types of phenolic resins and that many different factors affect how they thermally decompose (also discussed above).  The Declaration by Mr. Bito, filed September 27, 2021, further states that there are many different types of structurally-similar, specialty 
In view of the above factors, excessive and undue experimentation would be required to make a products meeting the broad scope of claims 7 and 25.  Claims 9, 11, 13, 17, 18, 22, 24, and 26-29 are also rejected under 35 U.S.C. 112, first paragraph, because they depend from one of claims 7 or 25. 


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.



Claims 7, 11, 13, 17, 18, 22, and 24-29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kawamura (US Pat. No. 6,649,265), as evidenced by Westermarch (Westermarch, S., "Use of Mercury Porosimetry and Nitrogen Adsorption in Characterization of the Pore Structure of Mannitol and Microcrystalline Cellulose Powders, Granules, and Tablets" Chapter 2, 2000, p. 1-17), and, optionally, further in view of Sugino (US Pat. No. 5,554,354) for the reasons discussed in the Office Action mailed on November 12, 2020. 

Claims 7, 11, 13, 17, 18, 22, and 24-29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Takayasu (US Pat. No. 5,665,464) alone or, optionally, in view of Kabasawa (JP 2001-123219 A), the text of which is cited herein according to an English language translation. 
Regarding claims 7, 18, 25, 28, and 29, Takayasu teaches a porous composite material that may be sheet-shaped comprising a carbon fiber material that has been impregnated with a thermosetting resin, such as phenolic resin, and calcined (i.e. burned) and that has an average pore diameter of 2 µm or less and a total cumulative pore volume of 0.13 cm3/g (i.e. 130 mm3/g) or less (col. 2, ln. 45-58; col. 3, ln. 56-59; col. 5, ln. 15-35). The instantly claimed total cumulative pore volumes are obvious in view of Takayasu. See MPEP 2144.05. 
The teachings of Takayasu differ from the current invention in that the ratio of the cumulative pore volume of pores a radius of 1 µm or more to the total cumulative pore volume is not disclosed.  However, as discussed above, Takayasu does teach that the average pore diameter should be less than 2 µm (col. 3, ln. 55-56) and, therefore, that the average pore radius should be less than 1 µm.  Takayasu also indicates a preference for small pores in his product, teaching that preferably less than 4.5 % of the 
The teachings of Takayasu may be considered to differ from the current invention in that the amount of oil that can be infiltrated into his product per cubic centimeter (cm3) is not disclosed.  However, as discussed above, Takayasu teaches that the total cumulative pore volume should be less than 130 mm3/g and, therefore also renders obvious pore volumes of less than 130 mm3/g, including a pore volume of less than 66 mm3/g. See MPEP 2144.05.  As discussed above, it also would have been obvious to configure Takayasu's product have a pore size distribution rendering obvious the claimed range.  As the prior art renders obvious a composite carbon product comprising substantially the same components (i.e. carbon fibers dispersed in a carbon matrix derived from a pyrolyzed thermosetting resin) and substantially the same pore structure as the instant invention, the prior art product is also expected to demonstrate substantially the same properties as that of the instant claims, including demonstrating substantially the same oil-absorption properties.  Furthermore, as no type of oil, oil viscosity, or oil surface tension is claimed, the limitation regarding how much "infiltrating oil" remains does little to limit the claimed product.  At least with oils of a sufficiently high viscosity, sufficiently high surface tension, or with a sufficiently different polarity from that of the prior art material's surface, the prior art product is expected to absorb little or no oil and, therefore, to have little or no oil remaining in its structure after an hour of immersion.  It is also noted that, aside from discussing pore distribution and the materials used to form the claimed product, the instant specification provides no other 
As discussed above, the claim limitations regarding the preparation of the claimed product are product-by-process limitations.  Product-by-process limitations are not limited by the recited processing steps, but rather by the structure implied by the recited procedure.  See MPEP 2113.  The product of Takayasu meets the claim limitations because it has the structure implied by the claims.  
Although Takayasu does not explicitly teach that his product is an oil quenching heat treatment furnace tray, which might be considered a difference from the current invention, the claim limitations reciting that the claimed product is an "oil quenching heat treatment furnace tray", "being capable of placing a workpiece thereon for oil quenching of the workpiece", "for use in a carburization treatment", "configured for use in a carburization treatment", and the like are statements of intended use.  The product of Takayasu meets the recited limitations because it is capable of being used as claimed.  Additionally, although Takayasu does not explicitly teach that his product is tray- shaped, which might be considered a difference from the current invention, as no criticality has been established, the requirement of a the claimed product being shaped like a "tray" is a prima facie obvious selection of shape that does not distinguish the claimed product over the prior art.  See MPEP 2144.04.  Furthermore, it would have been obvious to one of ordinary skill in the art to make a jig for heat treatment, such as the grid-shaped tray disclosed by Kabasawa, from Takayasu's C/C composite material because Kabasawa teaches making such a tray from a C/C composite material including carbon fibers and a carbon matrix but otherwise does not give details on the 

Regarding claim 11, the teachings of Takayasu may be considered to differ from the current invention in that the cumulative pore volume of the carbon fibrous mass prior to impregnation or any other precursor material is not disclosed.  However, Takayasu does teach that the composite material discussed should comprise at least 50 vol. % carbon fibers in order to achieve the proper mechanical strength and thermal conductivity (col. 3, ln. 41-44), which indicates that the mechanical strength and thermal conductivity vary as a function of carbon fiber content. One of ordinary skill in the art would understand that the cumulative pore volume of a fibrous base material, such as the carbon fiber material of Takayasu, is directly affected by the number and volume percentage of fibers present.  As such, it would have been obvious to one of ordinary skill in the art at the time of invention to select an appropriate quantity of carbon fibers for Takayasu’s product, including selecting an amount that would result in a cumulative pore volume of greater than or equal to 70 mm3/g, according to the mechanical and thermal properties required/desired to be achieved.  
 As Applicant’s Specification discloses that the fibers and other precursor materials undergo a compression process during the manufacture of the recited composite article (Applicant’s Specification, par. 16) and Takayasu also describes a 

Regarding claims 13, 17, 26, and 27, Takayasu’s composite may be made to have a density of 1.6 or greater (col. 5, ln. 40-41).  The teachings of Takayasu may be considered to differ in the current invention in that he does not disclose the units of the density of his product and, therefore, effectively does not teach a specific density for his product.  However, it would have been obvious to one of ordinary skill in the art at the time of invention to make the composite with a density of 1.6 g/cm3 because Takayasu teaches that the product may be made with a density of “1.6 or more” and discusses densities elsewhere in terms of g/cm3 (col. 3, ln. 9-19).  The instantly claimed density ranges are obvious in view of Takayasu.  See MPEP 2145.05. 

Regarding claims 22 and 24, as discussed above, the claim limitations reciting that the claimed product is "for use in a carburization treatment" or "configured for use in a carburization treatment" are statements of intended use.  The product of Takayasu meets the recited limitations because it is capable of being used as claimed.


Response to Arguments
Applicant's arguments filed September 27, 2021 have been fully considered but they are not persuasive.  The Declaration Mr. Shingo Bito, who is a named inventor in the current application, is also acknowledged and responded to herein. 
Applicant has argued and Mr. Bito has asserted that the rejections made under 35 U.S.C. 112, first paragraph, should be withdrawn because the experimentation required to make the claimed product is not unduly excessive.  This argument/assertion is based on the points that it is not a matter of the type of phenolic resin that is used to achieve the recited pore distribution/properties, but rather the range of specific gravities that are required, that one of ordinary skill in the art would have sufficient experience with densifying carbon composites to be able to adequately predict the range of required specific gravities needed to make the claimed product, and that the sample preparation and testing procedures required are all common and routine to those of ordinary skill in the art. However, as discussed further below, while these arguments and Mr. Bito's Declaration assert that one of ordinary skill in the art understands the concepts of densifying carbon composites and resin specific gravities, they do not 
  	In conjunction with making the above assertions, Mr. Bito's Declaration also cites a reference by Tzeng et al. that refers to liquid-phase impregnation for C/C densification as a "simple technique" as well as a reference by Michalowski et al. that states that methods of liquid impregnation and the CVD method are commonly used "basic techniques" and that the application of those techniques to C/C composites are "well defined and known" (Statements 9 and 10).  Both references also indicate that research continues in improving the impregnation/densification process and detail a complicated method and/or point to another disclosure with a detailed method of how to make their products (Tzeng, p. 1-2; Michalowski, p. 5587-5588).  Mr. Bito further asserts that it is well known that the initial carbon material structure and properties vary depending the carbon fiber arrangement, impregnation matrix, and processing parameters, among other things, and that one of ordinary skill in the art would be sufficiently well-versed and experienced carbon impregnation/densification methods to achieve products meeting the claims (Statements 12-15, 30, 31).  In response to these arguments and as noted above, although these statements and citations may establish that there is some understanding of the concept of how to impregnate carbon materials and form C/C composites, the arguments do not demonstrate that the numerous experiments that would be required to make a product meeting the scope of the claims are not unduly excessive.  To the contrary, they appear to agree that much work would be needed if one of ordinary skill in the art attempted make a C/C composite meeting the claim limitations with anything other than the one specific phenolic resin that has been 
The Declaration further states that phenolic resins are conventionally used for densifying C/C composites and that, although there are actually many different types of phenolic resins, one of ordinary skill in the art would understand that the specific gravity of the resin the factor that determines if/how a resin (regardless of type) impregnates a carbon material (Statements 11, 18, 22). The Declaration goes on to state that it would be understood that by increasing the specific gravity, the carbon content of a resin (phenolic or otherwise) and, therefore, carbon remaining in an impregnated structure would increase (Statement 22), and that there would be a particular range of specific gravities suitable for impregnating a structure with a given pore size (Statements 16, 17, 23).  However, as previously noted, although phenolic resin is generically claimed, Comparative Example 2 demonstrates that not all phenolic resins can be used to make any specific gravity, which greatly exceeds the scope of what has been taught in the instant specification or by Mr. Bito.  While one of ordinary skill in the art might understand that there is a range of specific gravities that can be used, excessive experimentation would be required to determine the end points of that range, given that only a single resin of a single specific gravity has been disclosed to be successfully used.    
Applicant has further argued that the rejections made under 35 U.S.C. 103 are traversed for the reasons discussed in previous communications.  However, the Examiner's responses to these arguments are maintained and incorporated herein by reference.  It is further noted that it would have been obvious to make a grid-shaped tray from Takayasu's C/C composite material for the reasons discussed above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA L RUMMEL whose telephone number is (571)272-6288. The examiner can normally be reached Monday-Thursday, 8:30 am -5:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK RUTHKOSKY/Supervisory Patent Examiner
Art Unit 1785                                                                                                                                                                                                        
JULIA L. RUMMEL
Examiner
Art Unit 1784